DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,818,910 is withdrawn.
A new rejection is made on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,886,529. 
The rejection under 35 U.S.C. 102(a1,a2) as being anticipated by Xia (US 2014/017049) is withdrawn.
	The rejection under 35 U.S.C. 103 as being unpatentable over Xia (US 2014/0170492) is withdrawn.
Double Patenting
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,886,529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent reads as follows:

    PNG
    media_image1.png
    202
    390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    394
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    203
    409
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    287
    386
    media_image4.png
    Greyscale

The patent claims read on the present claims.  With respect to present claims 1-22, patent claims 1-19 are directed to a positive electrode active material with overlapping amounts of ingredients and XRD levels.  With respect to present claims 23-25, patent claims 20-22 are directed to a battery.
Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Response to Arguments
	The Remarks and Terminal Disclaimer, fied March 25, 2021, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	The Terminal Disclaimer overcomes the nonstatutory double patenting rejection over the claims of US 10,818,910.  However, a new nonstatutory double patenting rejection is made over the claims of 10,886,529.  IT IS RESPECTFULLY REQUESTED THAT THIS EXAMINER BE INFORMED OF ANY AND ALL CO-OWNED OR CO-INVENTED APPLICATIONS WITH CLAIM LIMITATIONS OVERLAPPING THE PRESENT CLAIMS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765